Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-8, 17-25 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a bonded integrated circuit (IC) structure including: a second bonding layer covalently bonded to and contacting the first bonding layer, wherein the connector extends past an interface between the first bonding layer and the second bonding layer; and wherein the contact pad contacts a lateral surface and a sidewall of the connector, wherein the contact pad does not extend past the interface between the first bonding layer and the second bonding layer (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-8 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 17, the prior art of record fails to disclose the combination of all the limitations recited in the claim 17 a bonded integrated circuit (IC) structure including: a contact pad in the first bonding layer, wherein the contact pad does not extend past the first surface of the first bonding layer; a second bonding layer covalently bonded to the first surface of the first bonding layer; a connector disposed in the first bonding layer and the second bonding layer, wherein the contact pad is disposed on a lateral surface and a sidewall of the connector (claim 17).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 18-20 and 28 are dependent upon independent claim 17, and are therefore allowed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DILINH P NGUYEN/Examiner, Art Unit 2894                     

/CALEB E HENRY/Primary Examiner, Art Unit 2894